                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


RICKY LEE PENDLETON,

              Petitioner,

v.
                                                 CIVIL ACTION NO. 3:17-CV-130
                                                 (BAILEY)

RALPH TERRY, Acting Warden,

              Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge Robert W. Trumble [Doc.

6]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Trumble for submission of a proposed report and a recommendation (“R&R”). Magistrate

Judge Trumble filed his R&R on September 26, 2018, wherein he recommends this Court

dismiss the petitioner’s § 2241 petition without prejudice.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo



                                             1
review and the right to appeal this Court's Order. 28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984). Here, objections to Magistrate Judge Trumble’s R&R were due within

fourteen (14) days of receipt, pursuant to 28 U.S.C. § 636(b)(1) and Fed.R.Civ.P. 72(b).

The docket indicates the petitioner accepted service on October 1, 2018 [Doc. 7].

Petitioner timely filed his objections on October 15, 2018 [Doc. 9]. Accordingly, this Court

will conduct a de novo review of those portions of the R&R to which objections were made;

the remainder of the R&R will be reviewed for clear error.

                                        Discussion

       Petitioner is serving, among other things, a sentence of life with mercy after being

found guilty at trial of (1) kidnapping with a recommendation of mercy; (2) malicious

assault; (3) grand larceny; and (4) aggravated robbery. Since that time, petitioner has filed

the following: (1) a direct appeal to the Supreme Court of Appeals of West Virginia

(“WVSCA”), which was denied; (2) a petition for evidentiary hearing, which was denied; (3)

a Motion for Habeas Corpus with the Circuit Court of Berkeley County (Case No. 03-C-

556), which was dismissed; (4) a Writ of Prohibition (Case No. 07-C-679), which was

denied and dismissed; (5) a Writ of Coram Nobis (Case No. 08-C-17), which was denied

and dismissed without prejudice; (6) reconsideration of the ruling on the Writ of Coram

Nobis, which was denied; (7) another Notice of Appeal of Case No 08-C-17, which was

denied; (8) a petition for Writ of Certiorari, which was denied; (9) a Rule 35 Motion to

Reduce Sentence, which was denied as untimely; (10) a Petition for Writ of Habeas Corpus

in each of three separate cases (Case Nos. 10-C-172, 10-C-695, 10-C-670), which were


                                             2
consolidated and dismissed without prejudice; (11) a Notice of Appeal in Case No. 10-C-

670, which the WVSCA affirmed the Circuit Court’s denial of petitioner’s habeas petition;

(12) a Motion for Reduction pursuant to Rule 35(a) and West Virginia Rule of Criminal

Procedure 60(b), which was denied; (13) a petition for Writ of Habeas Corpus in Case No.

14-C-639, which was denied and dismissed; (14) a Notice of Appeal in Case No. 14-C-639,

which the WVSCA affirmed the Circuit Court’s denial; (15) a § 2254 petition in Case No.

3:16-cv-83, which this Court denied; and (16) a Motion for Relief Pursuant to Rule 60(b)(6),

which this Court denied. On April 21, 2017, the Fourth Circuit denied petitioner’s motion

for authorization to file a second or successive application for relief under 28 U.S.C. § 2255.

The Fourth Circuit also denied petitioner’s motion for authorization to file a second or

successive application for relief under 28 U.S.C. § 2254 on August 24, 2017. On October

23, 2017, the petitioner filed the instant § 2241 petition [Doc. 1].

       Petitioner raises nine issues in his present case. He asserts: (1) that the refusal of

the Circuit Court of Berkeley County to address his claims constituted a miscarriage of

justice; (2) that he received ineffective assistance of counsel in his state habeas claim; (3)

that he received ineffective assistance of counsel in his state trial; (4) that his state

indictment was defective because it failed to allege the essential elements of malicious

assault; (5) that there was insufficient evidence presented in state court to convict petitioner

of kidnaping; (6) that his state indictment was defective because it failed to allege the

essential elements of first degree robbery; (7) that his state indictment was defective

because it failed to allege the essential elements of grand larceny; (8) that his double

jeopardy rights were violated when he was convicted in state court of both first degree



                                               3
robbery and grand larceny; and (9) that the state court improperly instructed the jury. [Doc.

1]. For relief, petitioner asks this Court “to review each ground point-for-point and provide

a legal determination on the merit[s] upon considering them provided by the fundamental

miscarriage of justice exception.” (Id. at 11).

       The R&R notes that the petitioner is presently confined at the Mount Olive

Correctional Complex pursuant to the judgment of the state court. Therefore, to challenge

the validity of his conviction and/or sentence, he must utilize § 2254 as the habeas remedy

authorized for state inmates. See Gregory v. Coleman, 218 Fed.App’x. 266 (4th Cir.

2007). Accordingly, the petitioner’s instant § 2241 petition should be dismissed as not

being properly filed and should be treated as a second or successive § 2254 petition which,

as previously noted, is barred absent permission from the Fourth Circuit Court of Appeals.

As previously noted, this Court already denied the petitioner’s § 2254 petition in Case 3:16-

cv-83, and the Fourth Circuit issued an Order in Case No. 17-342, which denied petitioner’s

motion for an order authorizing the district court to consider a second or successive

application for relief under 28 U.S.C. § 2254.

       In his Objections, the petitioner reiterates his unhappiness with the unsuccessful

streak of post-conviction attempts he has amassed. He essentially seeks once again to

relitigate his trial. This Court has reviewed the petitioner’s Objections and finds them

woefully lacking in merit. Accordingly, the same are OVERRULED.

                                        Conclusion

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 6] should be, and is, hereby ORDERED ADOPTED for the

                                             4
reasons more fully stated in the magistrate judge’s report. The Motion for Leave to Exceed

the Page Limitation [Doc. 8] is GRANTED. The petitioner’s Objections [Doc. 9] are

OVERRULED. Accordingly, this Court ORDERS that the § 2241 petition [Doc. 1] be

DISMISSED WITHOUT PREJUDICE. This Court further DIRECTS the Clerk to enter

judgment in favor of the respondent and to STRIKE this case from the active docket of this

Court.

         It is so ORDERED.

         The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.

         DATED: November 1, 2018.




                                              5
